DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of apparatus Claims 1-15 in the reply filed on 4 October 2021 is acknowledged. Applicant’s cancellation of apparatus Claims 1-15 and presentation of apparatus Claims 22-32 in the reply filed 15 November 2021 is acknowledged.
Claim Status
Claims 16-32 are pending in the current application. Claims 16-21 have been withdrawn.
Claim Interpretation
With regard to Claim 25, “type I planar distributor”, “type II planar distributor”, and “isoflo planar distributor” are interpreted as defined in the instant specification P39/L25-P40/L24.
Claim Objections
Claims 1, 28, 29, and 31 are objected to because of the following informalities:  
With regard to Claim 1, line 3 and penultimate line, please change “the adsorptive block” to the “at least one adsorptive block” for antecedent basis.
With regard to Claim 28, line 1, please change “the at least one block” to “the at least one adsorptive block” for antecedent basis.
Claim 29, line 4, please change “the adsorptive block” to “the at least one adsorptive block” for antecedent basis.
With regard to Claim 31, line 2, please change “the adsorptive block” to “the at least one adsorptive block” for antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 22, last clause, the term “(shallow bed)” is unclear since “shallow bed” is present in parentheses, and it is not clear whether this term is positively recited as part of the limitations.
With regard to Claim 23, the claim is dependent on cancelled Claim 1. The Examiner suggests making Claim 23 dependent on Claim 22.
With regard to Claim 30, line 2, it is unclear if “an adsorptive block” is referring to “the at least one adsorptive block” of Claim 22.


Allowable Subject Matter
Claims 22-32 are allowable over the prior art. None of the prior art provided in the Information Disclosure Sheet dated 2 October 2021 disclose or make obvious the limitations in Claim 22 of “a first planar distributor disposed adjacent the first substantially planar surface in fluid communication with the first plurality of distribution passageways; a second planar distributor disposed adjacent the second substantially planar surface in fluid communication with the second plurality of distribution passageways” and “wherein the first and second planar distributors induce a substantially uniform perpendicular fluid (shallow bed) flow through the planarly cohesive, substantially isotropic adsorptive media within the adsorptive block from the first planar surface to the second planar surface”. 
Furthermore, the prior art identified for parent application 13/013,807, now US 8,506,802, of Sussman (US 3,503,712), Natarajan (US 2012/0118807), Szekely (US 4,671,871), and Overton (US 6,068,684) disclose or make obvious the limitations above. 
Finally, no prior art has been identified that could be used as part of a double patenting rejection with Claim 1 of US 8,506,802. 
Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777